Name: Commission Regulation (EEC) No 2015/84 of 13 July 1984 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7. 84 Official Journal of the European Communities No L 187/35 COMMISSION REGULATION (EEC) No 2015/84 of 13 July 1984 on die sale by special tendering procedure of boned beef and veal held by certain intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall take place of approximately :  700 tonnes of boned beef and veal held by the Danish intervention agency and put into store before 1 December 1983,  1 857 tonnes of boned beef and veal held by the German intervention agency and put into store before 1 November 1983,  2 237 tonnes of boned beef and veal held by the Irish intervention agency and put into store before 1 August 1983,  937 tonnes of boned beef held by the United Kingdom intervention agency and put into store before 1 October 1983 . 2. The sale shall take place by means of a tendering procedure, in accordance with Regulation (EEC) No 2326/79 . 3 . Only those tenders may be taken into, considera ­ tion which reach the intervention agencies concerned no later than 12 noon on 3 September 1984. Article 2 This Regulation shall enter into force on 16 July 1984. Whereas the Danish, German, Irish and United Kingdom intervention agencies are holding stocks of boned intervention meat ; whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in conse ­ quence, it is advisable to make use of the periodic tendering procedure provided for by Commission Regulation (EEC) No 2326/79 (2) ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p . 24. (2) OJ No L 266, 24. 10 . 1979, p. 6 .